DAVIS, Judge.
The Pinellas Classroom Teachers’ Association (PCTA) challenges the trial court’s order which denied PCTA’s request for a temporary injunction against the School Board of Pinellas County. We affirm.
PCTA asked the trial court for a declaratory judgment ruling that section 231.2905(3), Florida Statutes (1999), is facially unconstitutional. That statute, among other things, authorizes incentive awards to be paid to certain schools either for distribution to employees as bonuses or for the procurement of additional educational materials. PCTA maintains that the statute is unconstitutional because it allows the incentive bonuses to be paid without resort to collective bargaining first, thus abridging the constitutional right of teachers to bargain collectively as to wages. PCTA argues further that due to the facial unconstitutionality of the statute, the trial court erred in refusing to enjoin the Board from paying the bonuses.
We find no abuse of discretion in the trial court’s refusal to grant PCTA’s request for a temporary injunction. We write only to explain that in affirming the trial court’s order which denied PCTA’s request for an injunction, we need not rule on the constitutionality of the statute because the trial court specifically declined to rule on that issue, deferring ruling on that issue to the judge to whom the case had originally been assigned. There being no trial court ruling for us to review concerning the statute’s constitutionality, our affir-mance of the refusal to enter a temporary injunction does not affect or address the constitutionality of the statute.
Affirmed.
BLUE, C.J., and GREEN, J., Concur.